           Case 1:21-cv-10413-IT Document 1 Filed 03/10/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS




 CHRISTOPHER COLARULLO,                                         Civil Case Number:

                        Plaintiff,
                                                            CIVIL ACTION
                   -against-                                 COMPLAINT
                                                                AND
                                                        DEMAND FOR JURY TRIAL
 J&M TOWING, INC.,

                        Defendant.



       Plaintiff CHRISTOPHER COLARULLO (hereinafter, “Plaintiff”), a Massachusetts

resident, brings this complaint by and through the undersigned attorneys, Rights Protection Law

Group, PLLC and Marcus & Zelman, against Defendant J&M TOWING, INC. (hereinafter

“Defendant”).



                                     JURISDICTION AND VENUE



   1. The Court has jurisdiction over this action under 28 U.S.C. § 1331, 15 U.S.C. § 1692 et

       seq. and 28 U.S.C. § 2201. The Court also has pendent jurisdiction over the state law

       claims in this action pursuant to 28 U.S.C. § 1367(a).

   2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                     NATURE OF THE ACTION




                                                1
        Case 1:21-cv-10413-IT Document 1 Filed 03/10/21 Page 2 of 8




3. Plaintiff brings this action after the Defendant illegally repossessed his vehicle from the

   Plaintiff’s driveway without the Plaintiff’s consent, thereby violating Massachusetts

   General Laws 255B, § 20B. Plaintiff also brings a claim against the Defendant for illegally

   repossessing his vehicle in violation of the Fair Debt Collection Practices Act, codified at

   15 U.S.C. § 1692.

4. Plaintiff is seeking statutory damages, actual damages, as well as attorneys’ fees and costs.



                                        PARTIES



5. Plaintiff is a natural person and a resident of Randolph, Massachusetts and is a “Consumer”

   as defined by 15 U.S.C. §1692(a)(3).

6. Defendant J&M TOWING, INC., (hereinafter referred to as “J&M”), is a repossession

   company, with its principal place of business in Ashland, Massachusetts.

7. Upon information and belief, Defendant J&M is a company that uses the mail, telephone,

   or facsimile in a business the principal purpose of which is the enforcement of security

   interests, namely the repossession of vehicles by lenders.

8. Defendant J&M is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

   1692a(6).



                              ALLEGATIONS OF FACT


9. Plaintiff repeats, reiterates, and incorporates the allegations contained in the above

   paragraphs with the same force and effect as if the same were set forth at length herein.

10. The Plaintiff owns a 2008 Mercedes C-Class, which was financed with a loan through



                                             2
        Case 1:21-cv-10413-IT Document 1 Filed 03/10/21 Page 3 of 8




   Sensible Auto Lending, LLC.

11. The Plaintiff purchased and uses the Mercedes C-Class for his personal use and enjoyment.

12. The Sensible Auto loan is a ‘debt’ as defined by 15 U.S.C. § 1692a(5).

13. Sometime prior to August 25, 2020, the Plaintiff fell behind on his obligations to Sensible

   Auto.

14. As a result, Sensible Auto contracted with J&M to repossess the Plaintiff’s vehicle.

15. At approximately 1:00 a.m. on August 25, 2020, the Plaintiff saw the Defendant’s tow

   truck in his driveway, located at 248 Lincoln Street, in Lexington, Massachusetts.

16. Plaintiff then went outside his home and saw that the Defendant was in the process of

   attempting to tow his vehicle from his driveway, which is private property.

17. The Plaintiff confronted the person moving his vehicle, who – at that point – was

   attempting to secure the Plaintiff’s vehicle for the trip to the repo yard.

18. The Plaintiff advised the individual – identified as an employee of J&M – that he had no

   right to repossess his vehicle from the Plaintiff’s driveway and to get off the Plaintiff’s

   property.

19. J&M’s employee then positioned himself next to another employee of J&M who was

   present, both facing the Plaintiff, and threatened the Plaintiff that, “We can do this the easy

   way or the hard way,” in a menacing manner.

20. In completing its illegal repossession, Defendant damaged both the Plaintiff’s yard when

   pulling onto the grass to tow the Plaintiff’s vehicle, as well as causing damage to the

   Plaintiff’s vehicle.


                                         COUNT I

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT



                                              3
         Case 1:21-cv-10413-IT Document 1 Filed 03/10/21 Page 4 of 8




                                 15 U.S.C. §1692f et seq.


21. Plaintiff repeats, reiterates and incorporates the allegations contained in the paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

22. Section 1692f of the FDCPA prohibits debt collectors from using any unfair or

   unconscionable means to collect or attempt to collect any debt.

23. Section 1692f(6) of the FDCPA specifically prohibits debt collectors from taking or

   threatening to take any nonjudicial action to effect dispossession or disablement of property

   if:

           (A)     there is no present right to possession of the property claimed as
                   collateral through an enforceable security interest; or

           (C)     the property is exempt by law from such dispossession or
                   disablement.

24. At the time of the repossession, the Plaintiff’s vehicle was parked on his private property

   – his driveway – during the time that the Defendant unlawfully repossessed his vehicle.

25. To repossess the Plaintiff’s vehicle, the Defendant trespassed on the Plaintiff’s private

   property without the Plaintiff’s consent, in violation of Massachusetts General Laws 255B,

   § 20B’s which only allows repossessions that can be accomplished without entry on

   property owned by or rented to the debtor, unless the debtor consents to an entry, at the

   time of such entry.

26. Plaintiff never consented to the Defendant’s entry upon his property to repossess his

   vehicle.

27. As a result, the Defendant did not have the present right to possession of the Plaintiff’s

   vehicle while it was on Plaintiff’s property and was prohibited from repossessing it.

28. Moreover, while the Plaintiff’s vehicle was on the Plaintiff’s property, Plaintiff’s vehicle



                                             4
        Case 1:21-cv-10413-IT Document 1 Filed 03/10/21 Page 5 of 8




   was clearly exempt from repossession or disablement.

29. As a result, the Defendant violated 15 USC § 1692f(6) when it repossessed the Plaintiff’s

   vehicle on August 25, 2020.

30. By illegally repossessing the Plaintiff’s vehicle in violation of the FDCPA, Defendant

   harmed the Plaintiff, in subjecting the Plaintiff to improper and deceptive collection

   activity, in violation of the Plaintiff’s statutorily created rights to be free from such a debt

   collector's inappropriate attempts to collect a debt, and from being subjected to false,

   deceptive, unfair, or unconscionable means to collect a debt.

31. Defendant’s illegal activity also harmed the Plaintiff by causing him to suffer anger,

   anxiety, emotional distress, frustration, and embarrassment, and by damaging the

   Plaintiff’s yard and property.

32. By reason thereof, Defendant is liable to the Plaintiff for judgment that Defendant's conduct

   violated 15 USC §1692f, statutory damages, actual damages, costs and attorneys’ fees.



                                        COUNT II

                   UNLAWFUL TRESPASSORY REPOSSESSION
                         M.G.L. c. 255B, § 20B et seq.


33. Plaintiff repeats, reiterates, and incorporates the allegations contained in the paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

34. Massachusetts law does not permit non judicial or "self-help" repossession of consumer

   motor vehicles if such repossession involves entry onto property owned or rented by the

   debtor without the debtor's consent at the time of entry. M.G.L. c. 255B, § 20B.

35. On or about August 25, 2020, J&M repossessed the vehicle by illegally entering the




                                              5
       Case 1:21-cv-10413-IT Document 1 Filed 03/10/21 Page 6 of 8




   Plaintiff’s private driveway to repossess the Plaintiff’s vehicle without Plaintiff's consent

   or judicial authorization.

36. Failure to comply with lawful repossession procedures provided by G.L. c. 255B § 20B

   bars collection of any deficiency. See, G.L. c. 255B §§ 20B(e)(1), 22; see also Queenan,

   The New Consumer Repossession Law, 58 Mass. L. Q. 412, 417 418 (1973).

37. As a direct and proximate result of the Defendant’s trespassory repossession, Plaintiff

   suffered damages including the loss of use of the vehicle and the loss of the right to pre

   repossession judicial process, as well as mental and emotional harm including frustration

   and embarrassment and damage to the Plaintiff’s property.


                                       COUNT III

                    BREACH OF THE PEACE REPOSSESSION
                         M.G.L. c. 106, § 9-609 et seq.


38. The Plaintiff repeats and re alleges the preceding paragraphs of this Complaint and

   incorporates the same herein.

39. Massachusetts only permits self-help repossession of consumer motor vehicles where

   possession can be obtained without breach of the peace. M.G.L. c. 255B, § 20B(a), see also

   c. 106, § 9 609(b).

40. Defendant breached the peace when it continued to repossess the vehicle after Plaintiff

   objected to the vehicle's seizure, and by threatening Plaintiff during the course of the

   repossession.

41. As a direct and proximate result of the Defendant’s breach of the peace repossession,

   Plaintiff suffered damages including damage to his property, the loss of use of the vehicle,

   the loss of the right to pre repossession judicial process, as well as mental and emotional



                                            6
        Case 1:21-cv-10413-IT Document 1 Filed 03/10/21 Page 7 of 8




   harm including frustration and embarrassment.


                                         COUNT IV

     UNFAIR AND DECEPTIVE PRACTICES IN TRADE OR COMMERCE
                      M.G.L. c. 93A, § 9, et seq.


42. Plaintiff repeats and re alleges the preceding paragraphs of this Complaint and incorporates

   the same herein.

43. At all relevant times, the Defendant was engaged in trade or commerce.

44. The Defendant unfairly and deceptively collected on the Plaintiff’s loan with Sensible Auto

   via non judicial repossession of the vehicle without a present right to possession and in

   violation of chapter 255B § 20B. M.G.L. c. 255B, § 6, 940 Code Mass. Regs. § 7.07(18)(a),

   see also M.G.L. c. 93, § 49.

45. On or about November 18, 2020 – more than thirty days before this lawsuit was filed – a

   demand letter was mailed to Defendant, setting forth Plaintiff’s claim under General Laws

   c. 93A.

46. No response to this Demand Letter was ever received from the Defendant.



                            DEMAND FOR TRIAL BY JURY



47. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

   trial by jury on all issues so triable.



                                    PRAYER FOR RELIEF




                                             7
          Case 1:21-cv-10413-IT Document 1 Filed 03/10/21 Page 8 of 8




      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

             (a)    awarding Plaintiff his actual damages incurred;

             (b)    Tripling of actual damages pursuant to M.G.L. c. 93A, § 9;

             (c)    awarding the Plaintiff statutory damages, along with the attorneys’ fees

                    and expenses incurred in bringing this action;

             (c)    Awarding pre-judgment interest and post-judgment interest; and

             (f)    Awarding Plaintiff such other and further relief as this Court

                    may deem just and proper.




Dated: March 10, 2021                      By: /s/ Kevin Crick
                                           Kevin Crick, Esq.
                                           BBO: 680950
                                           Rights Protection Law Group, PLLC
                                           100 Cambridge St., Suite 1400
                                           Boston, MA 02114
                                           Phone: (617) 340-9225
                                           Fax: (888) 622-3715
                                           k.crick@rightsprotect.com
                                           Attorney for Plaintiff

                                           Yitzchak Zelman, Esq.
                                           MARCUS & ZELMAN, LLC
                                           701 Cookman Avenue, Suite 300
                                           Asbury Park, New Jersey 07712
                                           (732) 695-3282 telephone
                                           (732) 298-6256 facsimile
                                           Attorney for Plaintiff
                                           Pro Hac Vice To Be Filed




                                              8
